The petitioners claim that the announced requirements for the examination are arbitrary, unreasonable, illegal and unfair for a number of reasons, the most important of which is to discriminate against practicing lawyers by virtually excluding them from an opportunity to compete in the examination. It is also claimed by the petitioners that the requirements have been provided to suit the interests of a favored group of individuals for whom it is sought to preserve the positions which are involved. An objection is also made to the specification in the announcement of the examination that sixty per cent credit would be given for “ training, experience and general qualifications,” on the ground that this prescribed objective was an essential non-competitive standard for rating applicants.
The order appealed from granted the application of the petitioners:
1. It directed cancellation of the examination in question and forbade promulgation, publication or certification of any lists resulting from said examination.
2. It ordered revision of the announced requirements so as to permit filing applications and participation in the said examination by attorneys in active practice for five years.
3. It required respondents to strike from the notice of examination the provision for sixty per cent credit for “ training, experience and general qualifications,” with permission to substitute therefor objective standards for rating applicants on a competitive basis.
*9954. It directed the holding of a new examination for the positions in question as expeditiously as possible. (See Barlow v. Berry, 245 N. Y. 500; Matter of Sheridan v. Kern, 255 App. Div. 57; Matter of Fink v. Finegan, 270 N. Y. 356; Matter of Sloat v. Board of Examiners, 274 id. 367.)
Determination confirmed, with fifty dollars costs and disbursements.
Crapser, Heffernan and Foster, JJ., concur.